Citation Nr: 9931384	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  98-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for an eye disorder.

2. Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from August 1971 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in January 1998, by 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDING OF FACT

There is no competent evidence of record to establish the 
presence of an eye disorder or a left leg disability which 
are related to the appellant's period of service.


CONCLUSION OF LAW

The appellant's claims for service connection for an eye 
disorder and a left leg disorder are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Id.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; see Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for 
an eye disability and a left leg disability.  As noted above, 
to meet the requirement of a well grounded claim such to 
allow for analysis of the merits of the claim for service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown supra.

In this case, the record does not reflect current diagnoses 
of either an eye disability or a left leg disability.  In 
fact, on VA examination in October 1998, no left leg 
abnormality or eye disorder was found.

In view of the above, and the lack of any additional 
competent evidence to the contrary, the Board finds that the 
appellant has not submitted evidence of current disability of 
the left leg and eyes such to meet the first requirement of a 
well grounded claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service or a 
service-connected disability are found to be inherently 
incredible when viewed in the context of the total record.  
While the appellant may be competent to offer evidence 
regarding symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), 
he is not competent to diagnose the presence of a current 
disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and contentions with respect to his claims for service 
connection; however, through these statements alone, he 
cannot meet the burden imposed by section 5107(a) merely by 
presenting lay beliefs as to his current diagnosis and it's 
relationship to service because his current diagnosis and 
it's relationship to any causative factor or other 
disability, as noted above, is a medical conclusion and lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under section 
5107(a).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
claims are not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claim well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).

The Board has noted the accredited representative's argument 
in his October 1999 presentation that certain provisions of 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, (M21-1) are the 
equivalent of VA regulations and are applicable to the 
Board's decisions with respect to the duty to assist when a 
claim is found to be not well-grounded.  He argues that the 
Board should determine whether the RO has followed the 
guidelines set forth in M21-1 and, if not, remand the appeal 
for further development.  The Board is bound by the 
applicable statutes and regulations pertaining to VA and 
precedential opinions of the Office of the General Counsel of 
VA and is not bound by VA manuals, circulars or other 
administrative issues.  38 C.F.R. § 19.5.  The cited 
provisions have not been promulgated as regulations, nor have 
they been found to be substantive rules by the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
held that VA cannot assist a claimant in developing a claim 
which is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  Thus, the Board finds no basis upon which to comply 
with the representative's request in this regard.




ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

